         Case 1:20-cv-07807-KHP Document 24
                                         23 Filed 08/25/21 Page 1 of 1


                                                                                              08/25/2021
ROBERT WISNIEWSKI P.C.                                   17 STATE STREET, SUITE 820 • NEW YORK, NY 10004
      ATTORNEYS-AT-LAW                                   TEL: (212) 267-2101 • WEB: www.rwapc.com




                                                             August 25, 2021

Hon. Katherine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
       VIA ECF
                                                                                           08/25/2021
               Re:     Zielinski v. Linmar Construction Corp. et al
                       SDNY Docket No.: 20-CV-07807 (KHP)


Dear Judge Parker,

        I represent Plaintiff in the above-referenced case. By this letter motion, I write to
respectfully request a brief extension of time until September 15, 2021 in which to file a motion
for review and approval of the settlement agreement under Cheeks. In an Order, dated August
23, 2021, Your Honor has set the current deadline to file the motion by September 8, 2021.

        The reason for the requested extension of time is that I was forced to travel abroad to take
care of an estate matter arising from my mother’s passing. The parties have already executed the
settlement agreement, but I simply have not had enough time to draft the legal argument portion
of the motion. I am optimistic to finalize the motion papers upon my return to the United States
on September 8, 2021. This is the first request of this kind and there is no prejudice to any party.

       Wherefore, I respectfully request time until September 15, 2021 to file a motion for the
review and approval of the settlement agreement.

       Thank You for your attention to the foregoing.


                                                             /s/ Robert Wisniewski
                                                             Robert Wisniewski



cc:    Counsel for Defendants (via ECF)
